Collins v Unger (2016 NY Slip Op 02578)





Collins v Unger


2016 NY Slip Op 02578


Decided on April 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2016

Tom, J.P., Friedman, Richter, Gische, Gesmer, JJ.


161695/13 727 726

[*1]Joseph Collins, Plaintiff-Appellant,
vMartin P. Unger, Esq., et al., Defendants-Respondents, Certilman Balin Adler & Hyman, LLP, et al., Defendants.


Bailey & Sherman, P.C., Douglaston (Edward G. Bailey of counsel), for appellant.
Blank Rome LLP, New York (Richard V. Singleton of counsel), for Blank Rome LLP, respondent.
Martin P. Unger, Garden City, respondent pro se.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about October 8, 2014, which, insofar as appealed from as limited by the briefs, granted defendants Martin P. Unger's and Blank Rome, LLP's motions to dismiss the complaint as against them pursuant to CPLR 3211, and order, same court and Justice, entered on or about December 22, 2014, which granted Blank Rome's motion to dismiss the complaint as against it, unanimously affirmed, without costs.
The legal claims are time-barred (see e.g. Chelsea Piers L.P. v Hudson Riv. Park Trust, 106 AD3d 410, 412 [1st Dept 2013] ["a breach of contract cause of action accrues at the time of the breach, even if no damage occurs until later" (internal quotation marks omitted)]; Sanchez de Hernandez v Bank of Nova Scotia, 76 AD3d 929, 930 [1st Dept 2010] [there was no "affirmative [*2]breach that occurred within the limitations period"], lv denied 16 NY3d 705 [2011]), and the equitable claim for an accounting is barred by laches (see Matter of Linker, 23 AD3d 186 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2016
CLERK